       Case 2:18-cv-02010-CKD Document 53 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    RAYMOND NEWSON,                                   No. 2:18-cv-2010 CKD P
11                       Plaintiff,
12           v.                                         ORDER
13    STEPHEN SHAW, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff has been granted leave to proceed with this action in forma pauperis

18   pursuant to 28 U.S.C. § 1915.

19          Plaintiff has filed a motion for extension of time to file a response to defendants’ motion

20   for summary judgment. Plaintiff has requested an additional ninety days due to the complexity

21   of the case as well as the limitations the ongoing COVID-19 pandemic has placed on his ability to

22   access the law library. (ECF No. 50 at 2.) Plaintiff also states that he is scheduled to be paroled

23   on December 6, 2020. (Id. at 3.) He argues that the additional time will allow him to obtain

24   counsel and an expert once he is released from custody. (Id.)

25          On October 28, 2020, plaintiff also filed a request for a court-appointed medical expert.

26   The expenditure of public funds on behalf of an indigent litigant is proper only when authorized

27   by Congress. Tedder v. Odel, 890 F.2d 210 (9th Cir. 1989). The in forma pauperis statute does

28   not authorize the expenditure of public funds for experts. See 28 U.S.C. § 1915.
        Case 2:18-cv-02010-CKD Document 53 Filed 11/04/20 Page 2 of 2


 1             IT IS HEREBY ORDERED that:

 2             1. Good cause appearing, plaintiff’s motion for an extension of time (ECF No. 50) is

 3   granted; and

 4             2. Plaintiff is granted ninety days from the date of this order in which to file a response to

 5   defendants’ motion for summary judgment.

 6             3. Plaintiff’s request for a court-appointed medical expert (ECF No. 51) is denied.

 7   Dated: November 4, 2020
                                                         _____________________________________
 8
                                                         CAROLYN K. DELANEY
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12   18:kly.news2010.36(2)

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
